RIGI AL
             3Jn tbe 'Qllniteb ~tates Qeourt of jfeberal Qelaitns
                                        No. l 8-535C (Pro Se)
                           (foi led: July 12, 2018 I Not For Publication)

                                                  )    Keywords: Pro Se Complaint; Subject
 BRYAN LEE JAMES ,                                )    Matter Jurisdiction; SORNA; Fifth
                                                  )    Amendment; Due Process Clause; Double
                        Plaintiff,                )    Jeopardy Clause; Eighth Amendment;
                                                       Tott Claims.
                                                  )
        v.                                        )
                                                  )
                                                                                       FILED
 THE UNITED STATES OF AMERICA,                    )
                                                                                     JUL 12 2018
                                                  )
                        Defendant.                )                                 U.S. COURT OF
                                                                                   FEDERAL CLAIMS
                                                  )

Bryan Lee James, Hamlet, NC, prose.

Eric J. Singley, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department
of Justice, with whom were Lisa L. Donohue, Assistant Director, Robert E. Kirschman, Jr.,
Director, and Chad A. Readier, Acting Assista nt Attorney General, for Defendant.

                                     OPINION AND ORDER

KAPLAN, Judge.

         This case is currently before the Court on the government's motion to dismiss for lack of
subj ect matter jurisdiction in accordance w ith Rule 12(b)(l) of the Rules of the Court of Federal
Claims (RCFC). The Plaintiff, Bryan Lee James, claims that as a result of his conviction for an
unspecified sex offense, his name was added to the sex offender registry in accordance with the
Sex Offender Registry and Notification Act (SO RNA), which is Title I of the Adam Walsh Child
Protection and Safety Act of2006, Pub. L. No. 109-248 (codified at 34 U.S.C. §§ 20911-62).
See Comp I. at 4, Docket No. 1. In add ition, Mr. James alleges, as result of SORNA, he has been
compelled to provide his address, photo, employment status and a DNA sample since he was
released from prison in 20 I 3. IQ,

        In his complaint, Mr. James challenges the constitutionality of SORNA, alleging that the
Act violates the due process and double jeopardy clauses of the Fifth Amendment, as well as the
Eight Amendment's prohibition against cruel and unusual punishment. Id. He seeks the
"abolishment" of SORN A, $200,000 in compensatory damages for emotional and physical
distress, and his temporary removal from the registry during the pendency of this action. Id . at 3.




                                7017 1450 ODDO 1346 2281
       For the reasons set forth below, this Court lacks jurisdiction over Mr. James's claims.
Therefore, the government's motion to dismiss is GRANTED and the case is dismissed without
prejudice. 1

                                           DISCUSSION

         In deciding a motion to dismiss for lack of subject matter jurisdiction, the court accepts as
true all undisputed facts in the pleadings and draws all reasonable inferences in favor of the
plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).The
court may, however, "inquire into jurisdictional facts" to determine whether it has jurisdiction.
Rocovich v. United States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well established that
complaints filed by prose plaintiffs (as is this one), are held to "less stringent standards than
formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless,
even illQ. se plaintiffs must persuade the Court that jurisdictional requirements have been met.
See Kelley v. Sec'y, U.S. Dep't of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).

        Pursuant to the Tucker Act, the United States Court of Federal Claims has jurisdiction to
"render judgment upon any claim against the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive depaiiment, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U .S.C. § 1491 (a). The Tucker Act thus waives the sovereign immunity of
the United States to allow a suit for money damages. United States v. Mitchell, 463 U.S. 206,
212 (1983). However, the Tucker Act does not confer any substantive rights on a plaintiff.
United States v. Testan, 424 U.S. 392, 398 (1976). Therefore, a plaintiff cannot invoke the
court's Tucker Act jurisdiction unless he or she can identify an independent source ofa
substantive right to money damages from the United States arising out of a contract, statute,
regulation, or constitutional provision. Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525
F.3d 1299, 1306 (Fed. Cir. 2008); see also Golden Pacific Bancorp v. United States, 15 F.3d
1066, I 076 (Fed. Cir. 1994).

        In this case, the Court lacks jurisdiction over Mr. James's constitutional claims because
none of the provisions upon which he relies supply an independent source of a substantive right
to money damages. See Collins v. United States, 67 F.3d 284, 288 (Fed. Cir. 1995) (due process
clause is not money mandating); James v. Caldera, 159 F.3d 573, 581 (Fed. Cir. 1998) (double
jeopardy clause is not money-mandating); Trafny v. United States, 503 F.3d 1339, 1340 (Fed.
Cir. 2007) (per curiam) (the Eighth Amendment is not a money-mandating provision). Further,
Mr. Jarnes's claims for damages for emotional and physical distress sound in tort and are
therefore also outside of this Court's jurisdiction. Brown v. United States, l 05 F .3d 62 l, 623
(Fed. Cir. 1997) (Court of Federal Claims lacks jurisdiction over tort actions against the United
States) (citing 28 U.S.C. § 1491(a) and Keene Corp. v. United States, 508 U.S. 200, 214
(1993))). And finally, because Mr. James has not articulated a claim for which this Couti has the
authority to grant monetary relief, his requests for injunctive relief are also not within this
Court's jurisdiction. See James, 159 F.3d at 580 (observing that "the Couti of Federal Claims has

1 Mr.James has also filed a motion to proceed in forma pauperis (Docket No. 4), which the
Court GRANTS.



                                                  2
no power 'to grant affirmative non-monetary relief unless it is tied and subordinate to a money
judgment."' (quoting Austin v. United States, 206 Ct. Cl. 719, 723 (1975))).

                                        CONCLUSION

        On the basis of the foregoing, the government's motion to dismiss is GRANTED and the
case is dismissed without prejudice. The Clerk is directed to enter judgment accordingly. Each
side to bear its own costs.

       IT IS SO ORDERED.


                                                      IA lie . . ./
                                                    ELAINE D. KAPLAN
                                                    Judge




                                                3